DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant's election with traverse of Invention I, Species E (claims 1-12 and 18-20) in the reply filed on 13 October 2022 is acknowledged.  The traversal is on the grounds that (1) the device and method claims are related, and (2) species B, C, D and E are not independent of distinct because species D may have a light source similar to a light source in species B and C and that species E is similar to species D.  This is not found persuasive because (1)the devices and method are distinct because the device may be used in another distinct method not involving uterine tissue, and (2) each of species B, C, D and E include distinct feature even though one light source may be similar.  The elected species E has a distinct helical configuration of two light sources not found in the other species. 
The requirement is still deemed proper and is therefore made FINAL.

The applicant indicates all of claims 1-12 and 18-20 read on Species E.  The examiner respectfully disagrees.  Claims 4-6 are not directed to Species E.  Species E does not include a light conductor or light emitter (these elements are found in Species B-D) but rather two helically intertwined UV light sources comprising two material sources that feed UV emitting material through lumens.  Accordingly, claims 4-6 are withdrawn from consideration as being directed to a non-elected invention.


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the device of claim 18 having a first UV light source, a second UV light source, an illumination source and an image visualization structure must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “232” has been used to designate both a material source and inlet lumen in Figure 16.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an image visualization structure configured to visualize the internal tissue of the body cavity to a user” in claim 18.  Paragraph [0083] states image visualization structure can be constituted by a lens located at the distal end, and the device may comprise fiber optical cables or other cables, extending from the lens through the elongated conduit to a camera inside the control unit.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-3, 10-12 and 18-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 2-3 and 19-20, the limitations “the first UV light has a wavelength within about 100 nm to about 200 nm” and “the second UV light has a wavelength with about 200 nm to about 400 nm” lack sufficient written description based on the election of Species E.  Species E (Fig. 16) requires entwined helical tubes fed separately by material sources #232 and #302 to produce the first and second UV light wavelengths [par. 00123].  However, the applicant does not identify any materials that emit light in the 100-200 nm and 200-400 nm wavelengths when circulated through the helical tubes.  Paragraph [0123] states the materials are “known materials” but the applicant does not identify any materials.  Thus, the applicant does not adequately describe the claimed invention in the context of Species E.  One having ordinary skill in the art does not know how the applicant intended to achieve the claimed emissions.
Regarding claims 10-12, the claims recite the limitations “flash lamp,” “Zenon flash lamp,” and “cold cathode UV tube” respectively which lack sufficient written description based on the election of Species E.  Species E (Fig. 16) requires entwined helical tubes fed separately by material sources #232 and #302 to produce the first and second UV light wavelengths [par. 00123].  There is no disclosure of the helical tubes being a flash lamp, Zenon flash lamp or cold cathode UV tube.
Regarding claim 18, the claim recites both UV treatment sources and a light source for illumination which lacks sufficient written description.  The disclosure indicates that a device having UV treatment sources (Fig. 1) is separate from a device having illumination light sources (Fig. 6) for visualization.  Paragraph [0087] of the specification states “The device 60 is similar to the device 10 described above but device 60 does not include a therapy light source (e.g., UV light source) but a light source 76 solely for illuminating the body cavity.”  Furthermore, the drawings do not include any figure demonstrating a device having both therapy and illumination light sources.


The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “about” in claims 2-3 and 19-20 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear by what amount a wavelength may differ from about 100 nm, about 200 nm and about 400 nm and still be considered about those wavelengths.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kemeny et al. (US 2004/0204747), of record.

[Claim 1] Kemeny discloses a therapy device for treating intra-uterine tissue (uterus) [pars. 0049, 0075], the therapy device including: 
a cannulated shaft (flexible endoscope, Fig. 9 #37) extending from a proximal end to a distal end, the distal end having a distal opening (the endoscope has a distal opening for receiving a spot applicator, Fig. 9 #36) [pars. 0067-0070]; and 
a therapy light system (ultraviolet light source, Fig. 9 #1) configured to apply ultra-violet (UV) light to treat the intra-uterine tissue [par. 0049, 0075], wherein the therapy light system, includes: 
a first UV light source configured to generate a first UV light; and 
a second UV light source configured to generate a second UV light different from the first UV light (multiple wavelength UV light sources may be used including both UVA and UVB) [par. 0031, 0054, 0077-0079].

[Claims 10-11] Kemeny discloses at least one of the first UV light source and the second UV light source is a xenon flash lamp (arc lamps filled with xenon) [pars. 0053, 0055, 0079]. 

[Claim 12] Kemeny discloses at least one of the first UV light source and the second UV light source is a cold cathode UV bulb (mercury vapor) [pars. 0053, 0055, 0079].


Claims 1 and 7-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gertner et al. (US 2006/0167531).

[Claim 1] Gertner discloses a therapy device for treating intra-uterine tissue, the therapy device including: 
a cannulated shaft (flexible component, Fig. 9J #122) extending from a proximal end to a distal end, the distal end having a distal opening (formed by a lumen, Fig. 9J #125) [par. 0202]; and 
a therapy light system (light source, Fig. 9J #127) [par. 0202] configured to apply ultra-violet (UV) light to treat the intra-uterine tissue (UV light source [par. 0009], which is capable of treating intra-uterine tissue), wherein the therapy light system, includes: 
a first UV light source configured to generate a first UV light (the at least one UV light source may comprise a UVA light source) [par. 0009]; and 
a second UV light source configured to generate a second UV light different from the first UV light  (the at least one UV light source may comprise a UVB light source) [par. 0009].

[Claim 7] Gertner discloses an UV light transparent distention member (expandable component, Fig. 9J #124, such as a balloon, though which UV light must pass to provide therapy) translatable within the cannulated shaft (via the lumen) [par. 0202] configured to extend from the distal opening and distend a patient's uterus (the expandable component may expand and is capable of distending a uterus).

[Claim 8] Gertner discloses the UV light transparent distention member has a non-expanded position and an expanded position (by definition the expandable component has a non-expanded and expanded position).

[Claim 9] Gertner discloses at the non-expanded position, the UV light transparent distention member is compressed within the cannulated shaft, and wherein, at the expanded position, the UV light transparent distention member is expanded and configured to distend the patient's uterus for treatment (the expandable component, Fig. 9J #124, is positioned on the distal end of a guidewire, Fig. 9J #120, and the guidewire is sized to pass through the lumen, Fig. 9J #125) [par. 0202].

[Claims 10-11] Gertner discloses at least one of the first UV light source and the second UV light source is a xenon flash lamp [pars. 0093, 0133]. 

[Claim 12] Gertner discloses at least one of the first UV light source and the second UV light source is a cold cathode UV bulb (mercury vapor lamp) [pars. 0078, 0177].


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Gertner et al. (US 2006/0167531) as applied to claim 1 above.

[Claims 2-3] Gertner discloses using any two UV light spectra including about 320-400 nm for UVA, about 280-320 nm for UVB, and below about 280 nm for UVC (UVC is defined in the art to extend down to 100 nm) [pars. 0099-0100] but does not disclose the first UV light has a wavelength within about 100 nm to about 200 nm and the second UV light has a wavelength within about 200-400 nm.  It would have been obvious to one of ordinary skill in the art before the effective filing date to select a UVC wavelength from about 100-200 nm for the first UV light and selected a UVB wavelength from 280-320 nm for the second UV light source in order to provide phototherapy based on the disclosed ranges taught by Gertner.


Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gertner et al. (US 2006/0167531) in view of Kemeny et al. (US 2004/0204747).

[Claim 18] Gertner discloses a therapy device for treating intra-uterine tissue, the therapy device including: 
a cannulated shaft (flexible component, Fig. 9J #122) extending from a proximal end to a distal end, the distal end having a distal opening (formed by a lumen, Fig. 9J #125) [par. 0202]; and 
a therapy light system (light source, Fig. 9J #127) [par. 0202] configured to apply ultra-violet (UV) light to treat the intra-uterine tissue (UV light source [par. 0009], which is capable of treating intra-uterine tissue), wherein the therapy light system, includes: 
a first UV light source configured to generate a first UV light (the at least one UV light source may comprise a UVA light source) [par. 0009];
a second UV light source configured to generate a second UV light different from the first UV light  (the at least one UV light source may comprise a UVB light source) [par. 0009];
an UV light transparent distention member (expandable component, Fig. 9J #124, such as a balloon, though which UV light must pass to provide therapy) translatable within the cannulated shaft (via the lumen) [par. 0202] configured to extend from the distal opening and distend a patient's uterus (the expandable component may expand and is capable of distending a uterus); and
a light source (the light source may include a visible light source in combination with ultraviolet lights sources) [pars. 0099, 0104] configured extend from the distal opening and illuminate internal tissue of a body cavity (visible light necessarily illuminates tissue).
Gertner does not disclose an image visualization structure configured to visualize the internal tissue of the body cavity to a user.
Kemeny discloses an analogous phototherapy device for treating body cavities, including the nasal cavity and uterus [pars. 0049, 0075], comprising a cannulated shaft (flexible endoscope, Fig. 9 #37), ultraviolet light source (Fig. 9 #1), scanning light source (Fig. 9 #27) for illuminating the body cavity tissue, and an image visualization structure (image processing cable, Fig. 9 #38, and image processing unit, Fig. 9 #39) configured to visualize the internal tissue of the body cavity [pars. 0067-0070].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Gertner to include an image visualization structure as taught by Kemeny in order to facilitate visual control of the application of the phototherapeutic device [Kemeny: par. 0069].

[Claims 19-20] Gertner discloses using any two UV light spectra including about 320-400 nm for UVA, about 280-320 nm for UVB, and below about 280 nm for UVC (UVC is defined in the art to extend down to 100 nm) [pars. 0099-0100] but does not disclose the first UV light has a wavelength within about 100 nm to about 200 nm and the second UV light has a wavelength within about 200-400 nm.  It would have been obvious to one of ordinary skill in the art before the effective filing date to select a UVC wavelength from about 100-200 nm for the first UV light and selected a UVB wavelength from 280-320 nm for the second UV light source in order to provide phototherapy based on the disclosed ranges taught by Gertner.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
(1) Sinofsky (US 5,632,767) discloses a plurality of light diffusing loops which can be expanded out of or retracted back into a catheter-like housing (see Figs. 1-2B).
(2) Gruber et al. (US 2008/0249534) discloses various devices for distending a gynecological cavity including a device with extendable prongs (Figs. 5A-B #125).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN J JENNESS whose telephone number is (571)270-5055. The examiner can normally be reached M-F 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN J JENNESS/Primary Examiner, Art Unit 3792                                                                                                                                                                                         02 November 2022